TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 15, 2013



                                      NO. 03-12-00144-CV


            FM Express Food Mart, Inc. and Fouad Hanna Mekdessi, Appellants

                                                 v.

  Susan Combs, Comptroller of Public Accounts of the State Of Texas, and Greg Abbott,
                  Attorney General of the State of Texas, Appellees




            APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It is FURTHER ordered that the appellants pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.